DETAILED ACTION
1.	Claims 1-20 have been presented for examination. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
PRIORITY
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to EP 18306832.9 filed 12/21/2018.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 8/7/20 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Examiner has considered the IDS as to the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
i)	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: Claim 1 recites “computing a full simulation that comprises states; computing a reduced model of the computed full simulation, the reduced model comprising a basis with elements, each state of the full simulation being represented by a respective linear combination of basis elements; and displaying, for at least one state of the full simulation, a part of the respective linear combination.” The Examiner notes that there appears to be no correlation between the recited steps. Specifically a full simulation is computed, then a reduced model of the full simulation is computed, then the last step merely displays the state of the full simulation from the 
ii)	Claim 2 recites “compression ratio.” The term "compression ratio" in claim 2 is an undefined term which renders the claim indefinite.  The term "compression ratio" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Examiner notes multiple examples are suggested on at least page 17 of the specification of the instant application and it is unclear how the term is actually defined. This renders the claim vague and indefinite. An analogous rejection further applies to claims 7, 8, 15, 18, and 20.
iii)	Claim 2 recites “reconstruction error.” The term "reconstruction error" in claim 2 is an undefined term which renders the claim indefinite.  The term "reconstruction error" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Examiner notes multiple examples are suggested on at least page 16 of the specification of the instant application and it is unclear how the term is actually defined. This renders the claim vague and indefinite. An analogous rejection further applies to claims 7, 9, 10, 15, 18, and 20.
Appropriate correction is required.
	All claims dependent upon a rejected base claim are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will 

6.	Claims 1, 4-6, 14, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being clearly anticipated by Zhou et al. U.S. Patent Publication No. 2018/0268591, hereafter Zhou.

Regarding Claim 1: The reference discloses A computer-implemented method for displaying a simulation, comprising: computing a full simulation that comprises states; (Zhou. “[0014] Furthermore, the step (1) comprises the following sub-steps of: [0015] (1.1) recording a training head motion sequence T.sub.f according to the target hair model; simulating motions on the target hair model by adopting a general hair animation technology based on the recorded training head motion sequence T.sub.f and aligning to get a training animation data H.sub.f of the target hair model;”)
computing a reduced model of the computed full simulation, the reduced model comprising a basis with elements, each state of the full simulation being represented by a respective linear combination of basis elements; (Zhou. “[0044] (1.3) constructing the reduced model: calculating all the reduced models within the affecting representative hair G.sub.s of every hair s by using the training simulation data in the step (1.2) and the selected representative hair set G; every reduced model corresponding to one combination situation of the representative hairs inside G.sub.s, that is to use a partial representative hairs G.sub.s.sup.m in G.sub.s for the reduced model m;”) and 
displaying, for at least one state of the full simulation, a part of the respective linear combination. (Zhou. “[0035] FIG. 4 is a perspective view of the result of an application of the present invention on real-time interaction simulation of curved hair model of character, the results of the four embodiments are shown in (a), (b), (c) and (d) respectively.”)

Regarding Claim 4: The reference discloses The method of claim 1, further comprising, before the displaying of the part of the respective linear combination: selecting a number of basis elements contributing to the part of the respective linear combination for one or more next states to be displayed. (Zhou. “[0043] projecting the optimized sparse base M to the nearest hair in H, therefore calculating the hair nearest to every base space of the sparse base M in H to select the representative hair set G; meanwhile, selecting the affecting representative hair G.sub.s of every hair s, which is the corresponding representative hair to all the sparse base whose linear combination scalar is not zero; [0044] (1.3) constructing the reduced model: calculating all the reduced models within the affecting representative hair G.sub.s of every hair s by using the training simulation data in the step (1.2) and the selected representative hair set G; every reduced model corresponding to one combination situation of the representative hairs inside G.sub.s, that is to use a partial representative hairs G.sub.s.sup.m in G.sub.s for the reduced model m.” The Examiner notes that the hairs in the prior art correspond to the “part” of the claim.)

Regarding Claim 5: The reference discloses The method of claim 4, further comprising, after the displaying of the part of the respective linear combination: selecting a new number of basis elements contributing to the part of the respective linear combination for one or more next states to be displayed, thereby creating a new part of the respective linear combination for each of the one or more states to be displayed; and displaying of the new part of the respective linear combination. (Zhou. “[0043] projecting the optimized sparse base M to the nearest hair in H, therefore calculating the hair nearest to every base space of the sparse base M in H to select the representative hair set G; meanwhile, selecting the affecting representative hair G.sub.s of every hair s, which is the corresponding representative hair to all the sparse base whose linear combination scalar is not zero; [0044] (1.3) constructing the reduced model: calculating all the reduced models within the affecting representative hair G.sub.s of every hair s by using the training simulation data in the step (1.2) and the selected representative hair set G; every reduced model corresponding to one combination situation of the representative hairs inside G.sub.s, that is to use a partial representative hairs G.sub.s.sup.m in G.sub.s for the reduced model m.” The Examiner notes that the hairs in the prior art correspond to the “part” of the claim.)

Regarding Claim 6: The reference discloses The method of claim 5, wherein the selecting of the new number of basis elements and the displaying of the new part are iterated. (Zhou. “[0043] projecting the optimized sparse base M to the nearest hair in H, therefore calculating the hair nearest to every base space of the sparse base M in H to select the representative hair set G; meanwhile, selecting the affecting representative hair G.sub.s of every hair s, which is the corresponding representative hair to all the sparse base whose linear combination scalar is not zero; [0044] (1.3) constructing the reduced model: calculating all the reduced models within the affecting representative hair G.sub.s of every hair s by using the training simulation data in the step (1.2) and the selected representative hair set G; every reduced model corresponding to one combination situation of the representative hairs inside G.sub.s, that is to use a partial representative hairs G.sub.s.sup.m in G.sub.s for the reduced model m.” The Examiner notes that each hair in the prior art correspond to selected and iterated part.)

Regarding Claim 14: See rejection for claim 1.
Regarding Claim 17: See rejection for claim 1.
Regarding Claim 19: See rejection for claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. U.S. Patent Publication No. 2018/0268591, hereafter Zhou in view of Chevalier U.S. Patent Publication No. 2012/0041734.


Regarding Claim 13: Zhou does not explicitly disclose however Chevalier discloses The method of claim 1, wherein the computing of the full simulation and the computing of the reduced model of the computed full simulation are performed on a first computer, the other steps being performed on a second computer, the first and second computer being connected through a network. (Chevalier “[0006] A system and method for collaborative building of a surrogate model, on an as needed basis, for engineering simulations in a networked environment is disclosed.  According to an aspect of the present invention, a method for collaborative building a shared self-refining surrogate model for engineering simulations in a computer network includes running a reduced order engineering simulation model on a complex system (e.g., a manageable network of aircraft component) to simulate one or more simulation items in the complex system by a user on a client device connected to the computer network.  The method also includes querying the shared self-refining surrogate model via the computer network upon receiving a request for a higher order simulation for a reduced order simulated item.  The method further includes estimating a required higher order simulation result having a desired confidence interval for the reduced order simulated item using the shared self-refining surrogate model.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize networking as per Chevalier for the simulation in Zhou in order to allow for collaborative building and complex simulations. (Chevalier. Paragraph 11-12)
Allowable Subject Matter
8.	Claims 2-3, 7-12, 15-16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as resolving all intervening issues such as the 112 rejection above. Reasons for allowance will be held in abeyance pending final recitation of the claims.
Conclusion
9. 	All Claims are rejected.		

10. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	i)	Marin et al. U.S. Patent Publication No. 2017/0324544 which recites related art in the field of linear combination calculation. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

SAA




August 14, 2021
/SAIF A ALHIJA/Primary Examiner, Art Unit 2128